IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ESTATE OF LEONARD J.            : No. 580 MAL 2015
MOSKOWITZ, DECEASED                    :
                                       :
                                       : Petition for Allowance of Appeal from
PETITION OF: MICHAEL B. FEIN AND       : the Order of the Superior Court
BERNICE FEIN                           :


                                  ORDER



PER CURIAM

      AND NOW, this 11th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.